Title: To George Washington from Major General Horatio Gates, 28 August 1776
From: Gates, Horatio
To: Washington, George



Sir,
Tyconderoga August 28th 1776.

Yesterday I had the Honour to receive your Excellencies Letter of the 14 Instant which is all I have been favoured with since that of the 19th of July. I have at length the Satisfaction to send a pretty correct General Return of the Army in this Part of the Northern District of America; a Copy of my last Letter to General Schuyler, which is in the Packet, will explain the Return to your Excellency. I also enclose my Orders and Instructions to Lieutenant Whitcomb who went from hence the  Instant upon a Scout towards St Johns Chamble &c. The Report of his last Scout, which General Sullivan sent him upon has already been sent to General Schuler, who has doubtless transmitted it to your Excellency. As the Small-Pox is now perfectly removed from the Army, I shall in consequence of the Intelligence received of the Motions of the Enemy immediately assemble my principal Strength to maintain this Important Pass, and hope General Waterbury, in a Week at farthest, will be able to come with the three Row-Gallies to Tyconderoga, and proceed the Instant they arrive and are fitted to join General Arnold upon the Lake. In the mean Time, we are exerting our utmost Industry to Fortify this Post, a Plan of which is Inclosed. The Weather of Late has been so uncommonly Wet and Stormy for the Season, that we are much retarded in our Works. As the Enemy feel alike the Inclemency of the Season, I hope we shall be prepared for them when they come. My Orders to Brigadier General Arnold your Excellency will find in the Packet; he read and entirely approved them before he left Tyconderoga. I hope they are the Sentiments of your Excellency and the most Honourable the Congress upon that Momentous Command.

As the Newhampshire, and Connecticut Militia have come without Tents much Time is Lost by those Regiments in covering themselves. It happens very Fortunately, that Mount Independence affords an Ample Supply of Materials for Huts, otherwise those Corps must soon have felt great distress—The Massachusetts Militia are arrived, well supplied with excellent Tents, and a Sufficiency of good Camp Utensils. This in our present Circumstances is a great Help to us; and does that Province much Honour.
Governour Trumbull acquaints me he has forwarded 1000 falling Axes and two Loads of Cloathing. His Excellency has, from the beginning of the Misfortunes of this Army, done every thing in his Power to reestablish it in Health and Power. Too much cannot be said in his Praise. Your Excellency must long ere this, have received from General Schuyler the Report of Major Biggelow, who returned with the Flag of Truce from Isle-Aux-Noix. As I constantly Report every extraordinary Occurrence to General Schuyler, I take it for granted there is no Delay with him in forwarding them to your Excellency and the Congress. I have ordered Commissary Avery to forward to Colonel Trumbull the Returns and Reports that are proper to be made in his Department and Doctor Morgan has, before this, shewn your Excellency my letter to him of the 22nd Instant.
I am pleased at the Account General Schuyler gives me of 513 Thousand Dollars being arrived at Albany, from Philadelphia, it is much wanted both there, and here, as The Militia were promised their Mileage and Billetting-Money at Number Four but no Money was sent there to pay them. This neglect caused much murmuring amongst them, and was very near stopping their March from Thence. I wish good Care was taken not to make any Promises to Troops, but such as are punctually performed. I apprehend this Promise was made by the Legislature at Water-Town. I have the Honour to be Your Excellencys most Obedient Humble Servant

Horatio Gates

